DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 7-13, and 16-23 are pending. Claims 5, 6, 14, and 15 have been canceled.
The foreign priority applications JP2018-018676 filed on February 05, 2018 and JP2018-098992 filed on May 23, 2018 have been received and are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites a solid electrolyte comprising an inorganic solid electrolyte and a dispersion medium (A) including a ketone compound (A1), and at least one dispersant (A2) selected from a ketone compound (A2-1) having a chemical structure different from the ketone compound (A1) and an alcohol compound (A2-2).
However, claim 23 ultimately depends on claim 12, which recites that a solid electrolyte composition comprises an inorganic solid electrolyte and a dispersion medium (A) including a ketone compound (A1), and at least one dispersant (A2) selected from a ketone compound (A2-1) having a chemical structure different from the ketone compound (A1) and an alcohol compound (A2-2), wherein the ketone compound (A1) has 6 or more carbon atoms, the ketone compound (A2-1) has 6 or more carbon atoms, and the alcohol compound (A2-2) has 6 or more carbon atoms.
Therefore, it is not clear if claim 23 allows for a different solid electrolyte composition than claims 12 and 22 in one of the solid electrolyte composition or the solid electrolyte composition containing an active material.
It is not clear what the joint inventor claims as the invention in claim 23.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 23 recites a solid electrolyte comprising an inorganic solid electrolyte and a dispersion medium (A) including a ketone compound (A1), and at least one dispersant (A2) selected from a ketone compound (A2-1) having a chemical structure different from the ketone compound (A1) and an alcohol compound (A2-2).
However, claim 23 depends on claim 22, which depends on claim 12.
Claim 12 recites that a solid electrolyte composition comprises an inorganic solid electrolyte and a dispersion medium (A) including a ketone compound (A1), and at least one dispersant (A2) selected from a ketone compound (A2-1) having a chemical structure different from the ketone compound (A1) and an alcohol compound (A2-2), wherein the ketone compound (A1) has 6 or more carbon atoms, the ketone compound (A2-1) has 6 or more carbon atoms, and the alcohol compound (A2-2) has 6 or more carbon atoms.
Therefore, claim 23 recites a broader solid electrolyte composition, so it fails to include all the limitations of claims 12 and 22.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Allowable Subject Matter
Claims 1-4, 7-13, and 16-22 are allowed.
Ishihara et al. (“Electrophoretic Deposition of Y2O3-Stabilized ZrO2 Electrolyte Films in Solid Oxide Fuel Cells”) teach that films may be obtained from YSZ using as solvents a mixture of methyl isobutyl ketone (MBK) and 3-pentanone or a mixture of methyl ethyl ketone (MEK) and propiophenon (Table 1 on page 915).
Propiophenone is represented by the formula:

    PNG
    media_image1.png
    184
    249
    media_image1.png
    Greyscale
.
However, the mixtures above do not meet the limitations of claims 1 and 12 for a dispersant comprising a ketone (A1) with or more carbon atoms and a ketone (A2-1) with 6 or more carbon atoms.
There are no prior art teachings that would motivate one of ordinary skill to modify Ishihara et al. and obtain the solid electrolyte composition in claim 1 and the method in claim 12 of the instant application.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-13, and 16-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:
-the objection to the drawings is withdrawn following the filing of replacement drawings;
-the objection to the specification has been withdrawn following the applicant’s amendment to the specification;
-the objections to claims 21 and 22 have been withdrawn following the applicant’s amendments to the claims;
-the rejection of claims 1, 4, and 10-13 under 35 U.S.C. 102(a)(1) as being anticipated by Gurauskis (“Deposition Via Dip Coating Techniques of Dense Yttrium Stabilized Zirconia Layers”) is withdrawn following the applicant’s amendments to claims 1 and 12; and
-the rejection of claims 1-3, 5-7, 9-12, 14-16, and 18-23 under 35 U.S.C. 103 as being unpatentable over Makino et al. (WO 2016/199805, with citations from the English equivalent US 2018/0083307) in view of Mimura et al. (WO 2017/099248, with citations from the English equivalent US 2018/0277891) is withdrawn following the applicant’s amendments to claims 1 and 12.
However, new grounds of rejection for claim 23 are presented in paragraphs 4-7 above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722